OPINION ON REHEARING
BILL VANCE, Justice.
The Attorney General has filed a motion for rehearing. In view of (1) the apparent discrepancy that exists between the cause number shown on the 1981 decree of legitimization and the 1985 order purporting to dismiss this cause for want of prosecution, and (2) the discrepancy that exists between the heading on the 2000 order and the notice of final judgment issued by the clerk of the district court, we believe that the trial court erred but should have an opportunity to resolve any conflicts created by those orders and to reconsider the motion to set aside the 2000 unpaid child support judgment.
We grant the motion for rehearing, reverse the trial court’s order setting aside the 2000 judgment, and in the interest of justice, remand the cause to the 82nd District Court for further proceedings. Tex. R.App. P. 42.2; 42.3. Our judgment of November 9, 2005 is withdrawn, and the *790judgment of this date is substituted therefor.
Chief Justice GRAY dissenting.